NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     23-MAR-2022
                                                     08:13 AM
                                                     Dkt. 179 SO
                             NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI#I

          KQ, on behalf of KQ, a minor, Petitioner-Appellee, v.
                         RQ, Respondent-Appellant


            APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-DA NO. 20-1-002043)


                        SUMMARY DISPOSITION ORDER
   (By:     Hiraoka, Presiding Judge, Wadsworth and McCullen, JJ.)

              Self-represented Respondent-Appellant RQ (Father)

appeals from the Family Court of the First Circuit's1 (Family

Court) October 12, 2020 Order for Protection (Protective Order),

and January 15, 2021 Order Denying Respondent's Motion for

Reconsideration.

              On appeal, Father asserts that the Family Court erred

in granting the Protective Order to Petitioner-Appellee KQ

(Mother) on behalf of the parties' minor child (Child) and

denying his Motion for Reconsideration, pursuant to Hawai#i Rules

of Civil Procedure (HRCP) Rule 59(e).            To that end, Father raises

the following seven points of error:2


      1
           The Honorable Natasha R. Shaw presided.
      2
         Hawai#i Rules of Appellate Procedure (HRAP) Rule 1(d) provides in
part that "[a]ttorneys and pro se parties are deemed to be aware of, and are
                                                                 (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           1.    The Family Court erred by "not appointing
                 counsel on behalf of [Father] who is an
                 indigent defendant";

           2.    The Family Court erred by "refus[ing] a
                 hearing or entry of [Father's] affirmative
                 defense and counterclaim thru [sic]
                 responsive pleadings";

           3.    The Family Court erred "in failing to enforce
                 [Father's] 1st Amendment Constitutional
                 rights thereafter the court erred in
                 concluding that extreme psychological abuse
                 occurred in [Father's] home for the exercise
                 of religious freedom";

           4.    The Family Court erred "in failing to enforce
                 against wrongful interference on the weekend
                 of 09/19/2020 thru [sic] 09/21/2020 where
                 [Mother's] acts of wrongful interference"
                 violated a "06/10/2020 Interim Protection
                 Order";

           5.    The Family Court erred by "concluding that
                 physical and/or child abuse occurred in
                 [Father's] home in contradiction to [Hawaii
                 Revised Statutes (HRS)] § 703-309";

           6.    The Family Court erred by "recording a
                 judgment of domestic abuse and stating
                 '[Father] failed to show why the order for
                 protection should not be had' and committed
                 clear error [in its] . . . determination of
                 credibility granted to [Mother] despite acts
                 of contempt . . . and the credibility granted
                 to [Child Welfare Services (CWS)] despite
                 inconsistencies[.]"; and
           7.    The Family Court erred by "failing to vacate a
                 10/12/2020 order for protection and erred in the
                 entry of findings of fact and conclusions of law
                 in support of domestic abuse where in the post-
                 trial record, the court dismisses exculpatory
                 evidence as harmless or irrelevant."




      2
        (...continued)
expected to comply with, all of the provisions of these rules." Father's
third amended opening brief, however, does not comply with HRAP Rule 28(b),
and his arguments are addressed "to the extent they can reasonably be
discerned" to promote equal access to justice for pro se litigants. Wagner v.
World Botanical Gardens, Inc., 126 Hawai#i 190, 193, 268 P.3d 443, 446
(App. 2011).

                                      2
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Father's points as follows:
1.      Father Fails To Meet His Burden Of Showing That The Family
        Court Erred By Not Appointing Counsel Sua Sponte

             Father argues that the "Family Court erred by not

appointing counsel on behalf of Respondent who is an indigent

defendant in a custody hearing where the Plaintiff's allegations

was prosecuted by her counsel[,]" and cites to State v. Loher,
140 Hawai#i 205, 398 P.3d 794 (2017).

             In Loher, the Hawaii Supreme Court held that the trial

court deprived the defendant of his "constitutional right to the

assistance of counsel as provided by the Sixth Amendment to the

United States Constitution and article I, section 14 of the

Hawai#i Constitution."      Id. at 220, 398 P.3d at 809.    See also

State v. Uchima, 147 Hawai#i 64, 74, 464 P.3d 852, 862 (2020)

(explaining that an indigent defendant charged with an offense

punishable by imprisonment has a state and federal constitutional
right to have the assistance of counsel at every critical stage

of the prosecution).      Father, however, had not been charged with

any offense punishable by imprisonment.

             Instead, the Family Court issued a Protective Order

pursuant to HRS § 586-5.5(a) (2018), which makes no mention of

appointing counsel.      Of note, HRS § 586-5(b) (2018) provides in




                                     3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

part that "[a]ll parties shall be present at the hearing and may

be represented by counsel."    HRS § 586-5(b).   Thus, the plain

language of HRS § 586-5 does not require the Family Court to

appoint counsel for Father.

          In matters involving the termination of parental rights

or petitions for family supervision or foster custody by the

Department of Human Services (DHS), however, indigent parents

have a guaranteed right to court-appointed counsel under the due

process clause in article I, section 5 of the Hawai#i

Constitution and the Fourteenth Amendment of the United States

Constitution.   A parent's constitutionally protected liberty

interest is at stake when parental rights are substantially

affected, hence the right to court-appointed counsel.      See In re

T.M., 131 Hawai#i 419, 436, 319 P.3d 338, 355 (2014), holding

modified by In re L.I., 149 Hawai#i 118, 122-23, 482 P.3d 1079,

1083-84 (2021).

          The underlying proceeding in this case involves a

domestic abuse protective order, not a termination of parental

rights or petitions for family supervision or foster custody.
Moreover, Father retained visitation, albeit supervised, during

the Protective Order, and the record does not reflect that Father

requested a court-appointed counsel.     Father, thus, fails to meet

his burden of showing that the Family Court erred by not

appointing counsel sua sponte.    See In re RGB, 123 Hawai#i 1, 18,

229 P.3d 1066, 1083 (2010).




                                  4
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

2.      The Family Court Heard Father's Notice and Motion And Motion
        to Dismiss

             Father argues that the Family Court erred by dismissing

his "Notice & Motion for [HRCP] Rule 60(b)(3) Hearing/

Counterclaim for Contempt of Court & Tortious Interference with

Custody/Visitation" (Notice and Motion) and "Motion to Dismiss

Complaint" (Motion to Dismiss) without a hearing.

             This argument is without merit because the court did,

in fact, conduct a hearing on his motions.        On October 7, 2020,

Mother's Petition for an Order for Protection on Behalf of Family

or Household Member(s) (Petition) and Father's Notice and Motion

and Motion to Dismiss came on for hearing before the Family

Court.     Per the October 7, 2020 Family Court minutes, all parties

appeared in-person and testimony occurred from 11:21-11:32 a.m.

and 11:41-11:48 a.m.      After testimony, the Family Court denied

without prejudice Father's Notice and Motion and Motion to

Dismiss, and granted Father's request for a continuance to

October 12, 2020 so that Father could prepare his exhibits for

trial on Mother's Petition.
3.      Father Fails To Show His Exercise Of Religion Was
        Substantially Burdened

             Father argues that the "failure of the Family Court to

recognize and uphold religious freedom imposes unlawful rule of

fundamental human rights . . . ."

             To find unconstitutional infringement of Father's

religious practices, we must examine if the activity "was

motivated by and rooted in a legitimate and sincerely held

religious belief," if the "free exercise of religion had been

burdened," "the extent or impact of the regulation on the

                                     5
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

parties' religious practices," and if there was a compelling

interest to justify the burden.       State v. Adler, 108 Hawai#i 169,

177, 118 P.3d 652, 660 (2005) (citation omitted).         Notably, "the

United States Supreme Court has long recognized a distinction

between the freedom of individual belief, which is absolute, and

the freedom of individual conduct, which is not absolute."         Id.

(internal quotation marks omitted).

              Regarding Father's September 20, 2020 conduct, Mother

alleged Father called the police and filed a false report, yelled
at Child, hit Child with a back scratcher on her forearm hard

enough to leave a mark, and hit Child in the head.         In compliance

with HRS § 586-5.5, the Family Court provided Father with an

opportunity to show why the protective order should not be

continued.     The Family Court ultimately found Mother credible,

and that she proved the material allegations in the Petition.

This process cannot be said to substantially burden Father's

exercise of religion.      State v. Armitage, 132 Hawai#i 36, 62, 319

P.3d 1044, 1070 (2014) (requiring appellant to show a substantial

burden on his practice of religion, and holding that requiring an
application process to go to Kaho#olawe "cannot be said to

'substantially burden' the exercise of religion").
4.      The Family Court Did Not Abuse Its Discretion By Not
        Punishing Mother For Custodial Interference

              Father argues that the Family Court abused its

discretion by not "punishing" Mother for custodial interference

during the weekend of September 19, 2020 through September 21,

2020 "in direct violation of [the] 06/10/2020 interim protection

order" pursuant to HRS § 587A-37 (2018).



                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           HRS § 587A-37 provides that "[i]f a party fails to

comply with the terms and conditions of an order issued by the

court under this chapter, the court may apply the provisions of

section 710-1077 and any other provisions available under the

law."   But, the "06/10/2020 interim protection order" to which

Father refers was an order continuing the parties' motions for

post-decree relief in the parties' divorce action in FC-D 10-1-

2770.   This order also provided that Father have certain

"parenting time" with Child and that "Mother shall facilitate and
encourage the child to spend time with Father."          Thus, HRS

§ 587A-37 was not applicable because Mother did not violate any

order issued under HRS chapter 587A.

           Moreover, a person commits the offense of custodial

interference if:
                  The person, in the absence of a court order
           determining custody or visitation rights, intentionally or
           knowingly takes, detains, conceals, or entices away a minor
           with the intent to deprive another person or a public agency
           of their right to custody, and removes the minor from the
           State.

HRS § 707–726(1)(c) (2014).      This appeal, however, involves a

protective order, not a criminal charge against Mother for

custodial interference.

           And while the Protective Order pertained to Father's

Child, and thus affected his custody, the Protective Order

granted Father supervised visitations at Parents and Children

Together (PACT) until the order expired.         The Protective Order

also stated that "[a]ll orders regarding custody and visitation

are subject to modification in parties' divorce action."




                                     7
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             In the parties' related divorce matter in FC-D 10-1-

2770, Mother was ultimately awarded sole physical and legal

custody of Child, subject to Father's right to visitation.                  In

sum, the record does not show that Mother deprived Father of

custody or removed Child from the State and, thus, the Family

Court did not abuse its discretion by not "punishing" Mother for

custodial interference.
5.      Father Fails To Meet His Burden Of Showing That The Family
        Court Erred By Concluding Mother Proved The Material
        Allegations In The Petition

             Father appears to argue that the Family Court

improperly relied on "inflammatory and/or libelous testimony,

false allegations and serious misrepresentation of material

facts[,]" rather than his testimony that he exercised "reasonable

parental discipline."

             In Hamilton ex rel. Lethem v. Lethem, the Hawai#i

Supreme Court held:
             (1) parents have a constitutional right to discipline
             children inhering in their liberty interest in the care,
             custody, and control of their children, under the due
             process clause, article 1, section 5 of the Hawai #i
             Constitution, (2) a parent may raise the right of parental
             discipline in a [HRS] § 586–5 show cause hearing in
             opposition to the continuation of a temporary restraining
             order (TRO) issued under HRS chapter 586 on allegations of
             domestic abuse, (3) in such circumstances trial courts shall
             consider whether the discipline is reasonably related to the
             purpose of safeguarding or promoting the welfare of the
             minor in determining whether the parent's conduct
             constituted abuse or proper discipline, and (4) generally a
             non-custodial parent retains the right to discipline a child
             when the child is under his or her supervision.

126 Hawai#i 294, 296, 270 P.3d 1024, 1026 (2012).

             Here, the Family Court made findings that Father

testified he "disciplined, not hit" Child.           After considering

this testimony, the Family Court nonetheless concluded that

Mother proved the material allegations in her Petition based on


                                       8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

DHS's Report dated October 5, 2020 (Report), stipulated exhibits,

and the credibility of Mother and DHS Social Worker Canionero (SW

Canionero).    The Family Court further concluded that Father

failed to show good cause why the TRO should not be continued.

          To the extent Father argues that the Family Court

"relied upon inflammatory and/or libelous testimony, false

allegations and serious misrepresentation" rather than his

parental discipline testimony, we "will not pass upon issues

dependent upon the credibility of witnesses and the weight of the

evidence."    Kie v. McMahel, 91 Hawai#i 438, 444, 984 P.2d 1264,

1270 (App. 1999) (citation, internal quotation marks, and

brackets omitted).

          Moreover, this Court cannot determine whether the

Family Court considered the reasonableness of Father's actions

because Father failed to provide transcripts of the October 7,

2020 and the October 12, 2020 hearings.     See HRAP

Rule 10(b)(1)(A); Bettencourt v. Bettencourt, 80 Hawai#i 225,

230, 909 P.2d 553, 558 (1995) (explaining that the "burden is

upon appellant in an appeal to show error by reference to matters

in the record, and he or she has the responsibility of providing

an adequate transcript") (citation, internal quotation marks, and

brackets omitted).    Thus, Father failed to meet his burden of

showing that the Family Court erred in concluding that Mother

proved the allegations in the Petition and Father failed to show

good cause why the TRO should not be continued.




                                  9
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

6.      Father Failed To Meet His Burden Of Showing There Was
        Insufficient Evidence

             Father appears to challenge the sufficiency of the

evidence supporting the Family Court's conclusion that he did not

show good cause why the TRO should not be continued.

             Sufficient evidence exists when "the record contains

'substantial evidence' supporting the family court's

determinations . . . ; the testimony of a single witness, if

found by the trier of fact to have been credible, will suffice."

In re Doe, 95 Hawai#i 183, 196, 20 P.3d 616, 629 (2001)
(citations omitted).

             Here, the Family Court held a hearing on the Petition

and found the testimonies of Mother and SW Canionero credible.

With Mother and SW Canionero's testimonies, there was sufficient

evidence to support a conclusion that Mother proved the

allegations in the Petition and Father did not show good cause

why the TRO should not be continued.        See Id.; Kie v. McMahel, 91

Hawai#i at 442, 984 P.2d at 1268       (interpreting HRS § 586-5.5(a)

to mean, "[w]hile at [the] hearing the respondent must 'show
cause why' the protective order is not necessary, [] the burden

remains on the petitioner to prove the petitioner's underlying

allegations by a preponderance of the evidence.") (citation

omitted).
7.      The Protective Order Will Not Be Set Aside Based on
        Conflicting Evidence

             Finally, Father appears to argue that the Family Court

erred by issuing the Protective Order based, in part, on DHS's

Report because it conflicted with the Notice of CWS Disposition

dated November 25, 2020 (Disposition).


                                    10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          In the Report, DHS confirmed alleged physical abuse and

threat of abuse by Father based on Child's "fearfulness of

[Father's] methods of physical discipline and his aggression

towards her causing [Child] to feel unsafe and vulnerable to his

anger while in his care."    In the Disposition, DHS indicated that

the allegation of threatened physical harm or abuse was

confirmed, and did not comment on physical harm or abuse.      It is

not entirely clear, however, that the Report and the Disposition

speak to the same incident.
          Assuming, arguendo, that the Report and Disposition

were about the same incident and were in conflict, judgments

"based on conflicting evidence will not be set aside where there

is substantial evidence to support the trier of fact's findings."

State v. Mattiello, 90 Hawai#i 255, 259, 978 P.2d 693, 697 (1999)

(citations, internal quotation marks, and brackets omitted).

Again, the Family Court considered the Report, and the

credibility of Mother's and SW Canionero's testimonies.      As

discussed above, Mother's and SW Canionero's testimonies provided

sufficient evidence to support the Family Court's decision.
Contradiction, if any, between the Report and Disposition will

not be a basis for setting aside the Family Court's Order.
                              CONCLUSION

          In sum, the record on appeal does not indicate that

Father presented new evidence or arguments that could not have

been presented during the underlying proceeding.      Thus, the

Family Court did not abuse its discretion in denying Father's

motion for reconsideration.    See HRCP 59(e); Ass'n of Apartment




                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Owners of Wailea Elua v. Wailea Resort Co., Ltd., 100 Hawai#i 97,

110, 58 P.3d 608, 621 (2002).

          For the foregoing reasons, we affirm the Family Court's

October 12, 2020 Order for Protection and January 15, 2021 Order

Denying Respondent's Motion for Reconsideration.

          DATED:   Honolulu, Hawai#i, March 23, 2022.

On the briefs:                        /s/ Keith K. Hiraoka
                                      Presiding Judge
RQ,
Respondent-Appellant, pro se.         /s/ Clyde J. Wadsworth
                                      Associate Judge
Sara M. Theodorous,                   /s/ Sonja M.P. McCullen
for Petitioner-Appellee.              Associate Judge




                                 12